

EXHIBIT 10.3
Amended and Restated Letter Agreement
September 29, 2011
General Wayne P. Jackson
251 Ridge Road
Jupiter, FL33477


Dear General Jackson:
This letter agreement relating to your services as a director of World
Surveillance Group Inc. (the “Company”) supercedes your agreement dated April
21, 2009 with the Company, which prior agreement is hereby terminated and of no
further force or effect.


As compensation for your services as a director, the Company shall issue you
100,000 fully paid and non-assessable shares of common stock, par value $0.00001
per share, of the Company (the “Common Stock”), such shares to be subject to the
restrictions of Rule 144 promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), per fiscal quarter of service beginning in the
third fiscal quarter of 2011.  As compensation for your services as Chairman of
the Compensation Committee of the Board of Directors, the Company shall issue
you an additional 50,000 fully paid and non-assessable shares of Common Stock,
such shares to be subject to the restrictions of Rule 144 promulgated pursuant
to the Securities Act, per fiscal quarter of service beginning in the third
fiscal quarter of 2011.


You are a Class I Director whose term shall expire at the 2014 Annual Meeting of
Stockholders of the Company, unless reelected as a director by the shareholders
of the Company at that time.   We plan on having at least monthly Board
meetings, some of which will be in person and others to be telephonic.  All of
your travel and accommodation expenses reasonably incurred in connection with
in-person Board meetings will be reimbursed by the Company.


The Company does not yet have Directors and Officers liability insurance but
intends to attempt to get such insurance as soon as it is reasonably and
commercially able to do so.


Attached for your review, please find copies of the Company’s Insider Trading
Policy, Code of Ethics and Business Conduct, and Related Party Transaction
Policy, which as a director of the Company you will be subject to.  As the
Company is publicly traded, you will also be subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) which requires,
among other things, you to file Forms 3, 4 and 5s and comply with the
short-swing profit rules – attached is a brief memo that discusses such
rules.  Please do not hesitate to contact me or our General Counsel, Barbara
Johnson, if you have any questions.


You acknowledge that you (a) understand the requirements of and the general
terms under which you will serve as a director of the Company, (b) understand
that as a director you will have a fiduciary duty to the Company and agree that
you will at all times act in the Company’s best interests while acting in your
capacity as a director of the Company, (c) will do your best to attend Board
meetings and any meetings of committees of which you are then a member, (d) have
read and will adhere to the Company’s Insider Trading Policy, Code of Ethics and
Business Conduct, and Related Party Transaction Policy, (e) will comply with all
applicable state and federal laws and regulations, including Sections 10 and 16
of the Exchange Act and the rules promulgated thereunder, (f) will act in
accordance with the Company’s Restated Certificate of Incorporation and Amended
and Restated By-Laws, as both may be amended from time to time, and the
corporate law of the State of Delaware, (g) agree to hold all information and
Board materials supplied to you regarding the Company in the strictest
confidence and to not disclose such information or materials to any third party
or use such information or materials other than in your capacity as a member of
the Board of Directors of the Company, and (h) have no agreement which would be
violated by your service as a director of the Company and you agree not to enter
into any agreement while you are a director that creates a conflict of interest
with this letter agreement.


If you are in agreement with these terms, I would appreciate it if you would
execute two original copies of this letter agreement, which will also reflect
your receipt and understanding of your obligations pursuant to the above
identified policies and rules.  Please keep one copy of the letter agreement for
your records, and return the other copy of the letter agreement to Barbara
Johnson.

 
 

--------------------------------------------------------------------------------

 

We very much look forward to working with you.


Very Truly Yours,
         
World Surveillance Group Inc.
         
By:
/s/ Glenn D. Estrella
     
Glenn D. Estrella
     
President and CEO
                 
Accepted and Agreed,
             
/s/ Wayne P. Jackson
     
Wayne P. Jackson


 
 

--------------------------------------------------------------------------------

 